      Case
        Case
           1:20-cv-01720-AJN-KNF
              1:20-cv-01720-AJN Document
                                  Document
                                         36 37Filed
                                                 Filed
                                                    09/18/20
                                                       09/21/20Page
                                                                 Page
                                                                    1 of
                                                                       1 15
                                                                         of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________
                                                      )
PVD PHASE II, LLC, an Oklahoma                        )
Limited liability company                              )
                                                       )
v.                                                     )    CASE No 1:20-cv-01720-AJN
                                                       )
SILVER ARCH CAPITAL PARTNERS LLC,                      )
a New Jersey limited liability company                 )
                                                       )
___________________________________________


                       STIPULATION AND PROTECTIVE ORDER

               WHEREAS, certain documents and information may be sought, produced, or

exhibited by and between the parties to this action (the “Action”) which relate to the parties’ or

non-parties’ financial information, competitive information, personnel information, or other kinds

of commercially sensitive information which the party making the production deems confidential;

               WHEREAS, it has been agreed by the parties to the Action, through their

respective counsel, that a protective order (“Protective Order”) preserving the confidentiality of

certain documents and information should be entered by the Court; and

               WHEREAS, it has been agreed by the parties to the Action, through their

respective counsel, that a protective order preserving the privileged nature of inadvertently

produced privileged materials should be entered by the Court in accordance with the Federal Rules

of Civil Procedure and the Federal Rules of Evidence.

               IT IS STIPULATED AND AGREED THAT:

               1.     This Protective Order shall govern all documents, the information contained

therein, and all other information produced or disclosed during the Action whether revealed in a

document, deposition, other testimony, discovery response, or otherwise, (“Discovery Material”)
      Case
        Case
           1:20-cv-01720-AJN-KNF
              1:20-cv-01720-AJN Document
                                  Document
                                         36 37Filed
                                                 Filed
                                                    09/18/20
                                                       09/21/20Page
                                                                 Page
                                                                    2 of
                                                                       2 15
                                                                         of 15




by any party in this Action (the “Supplying Party”) to any other party (the “Receiving Party”),

when same is designated in accordance with the procedures set forth herein. This Protective Order

is binding upon the parties to the Action, including their respective corporate parents, subsidiaries,

and affiliates, and their respective attorneys, agents, representatives, officers, and employees and

others as set forth in this Protective Order.

               2.      Non-parties who so elect may avail themselves of the protections of this

Protective Order and thereby become Supplying Parties for purposes of this Protective Order if

they agree to be bound by its terms and conditions by signing a Certification, in the form annexed

hereto as Exhibit A, acknowledging that they have read this Protective Order and shall abide by

its terms.

               3.      Any Supplying Party shall, through counsel, have the right, subject to the

terms of this Protective Order, to identify and designate as containing “Confidential Information”

any document or information it produces or provides (whether pursuant to a discovery request,

subpoena, or agreement), whether it is a document, information contained in a document,

information revealed during a deposition or other testimony, information revealed in an

interrogatory answer, or information otherwise revealed that the Supplying Party reasonably

believes constitutes, reflects, or discloses its trade secrets or confidential research, development,

or commercial information. In designating material as containing Confidential Information, the

Supplying Party will make such designation only as to that material that it in good faith believes

to be entitled to confidential treatment under Fed. R. Civ. P. Rule 26(c). Material that is available

to the public, including advertising or promotional materials and the like, shall not be designated

as Confidential Information unless Confidential Information is contained in the particular edition

of the material being designated.


                                                  2
      Case
        Case
           1:20-cv-01720-AJN-KNF
              1:20-cv-01720-AJN Document
                                  Document
                                         36 37Filed
                                                 Filed
                                                    09/18/20
                                                       09/21/20Page
                                                                 Page
                                                                    3 of
                                                                       3 15
                                                                         of 15




                4.      A party to this Action may designate as Confidential Information any

document or information produced by a non-party or deposition testimony given by a non-party

that the party reasonably believes disclosed personal financial, employment, educational, or

insurance information, or otherwise qualifies as Confidential Information pursuant to this

Protective Order.

                5.      Specific documents and discovery responses produced by a Supplying Party

shall, if appropriate, be designated as containing Confidential Information by marking the first

page of the document containing Confidential Information and any answer as “CONFIDENTIAL.”

                6.      Data produced in electronic form may be designated as Confidential

Information, by marking the data storage medium with “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER.” In addition, the Supplying Party shall, to the extent reasonably possible,

add the appropriate legend to the electronic file such that any print-out of the file contains the

appropriate legend. If the Receiving Party prints out electronic data which contains Confidential

Information but which does not contain the appropriate legend on the print-out, the Receiving

Party shall affix the appropriate legend to each page of such print-out.

                7.      Any material produced or provided in the Action for inspection is to be

treated by the Receiving Party as Confidential Information pending the copying and delivery of

any copies of the material by the Supplying Party to the Receiving Party.

                8.      All depositions shall presumptively be treated as Confidential Information

and subject to this Protective Order during the deposition and for a period of thirty (30) calendar

days after a transcript of said deposition is received by counsel for each of the parties. A Supplying

Party shall notify all other parties in writing, at or within thirty (30) calendar days of receipt of the

transcript of a deposition given by it or its present or former employee(s), its officer(s), director(s),


                                                   3
      Case
        Case
           1:20-cv-01720-AJN-KNF
              1:20-cv-01720-AJN Document
                                  Document
                                         36 37Filed
                                                 Filed
                                                    09/18/20
                                                       09/21/20Page
                                                                 Page
                                                                    4 of
                                                                       4 15
                                                                         of 15




partner(s), representative(s), or any expert(s) of specific pages and lines of the transcript which are

designated as “CONFIDENTIAL,” whereupon each party shall attach a copy of such written

designation to the face of the transcript and each copy thereof in that party’s possession, custody,

or control.

                 9.      Confidential Information shall be disclosed by the Receiving Party only to

the following persons:

                         a.     The law firms or attorneys employed or retained by the Receiving

       Party or other parties to the Action to represent them in the Action; the attorneys,

       paralegals, stenographic, clerical, and litigation support employees of such law firms or

       attorneys; independent contractors who are working on the Action and under the direction

       of such law firms or attorneys and to whom it is necessary that the materials be disclosed

       for purposes of the Action;

                         b.     such current and former officers and employees of the Receiving

       Party or other parties to the Action, as is necessary for the sole purpose of assisting in this

       Action;

                         c.     any outside consultant or expert who is assisting a party to the

       Action, or counsel to such a party, to whom it is necessary to disclose Confidential

       Information for the purpose of assisting in, or consulting with respect to, the prosecution

       of this Action, and the assistants, clerical employees, or staff of such consultant or expert;

                         d.     the Court, mediators, and any members of their staff to whom it is

       necessary to disclose Confidential Information for the purpose of assisting the Court or

       mediators in this Action; and



                                                  4
      Case
        Case
           1:20-cv-01720-AJN-KNF
              1:20-cv-01720-AJN Document
                                  Document
                                         36 37Filed
                                                 Filed
                                                    09/18/20
                                                       09/21/20Page
                                                                 Page
                                                                    5 of
                                                                       5 15
                                                                         of 15




                       e.      stenographic employees and court reporters recording or

       transcribing testimony in the Action;

                       f.      any witnesses that counsel for any party believes in good faith will

       testify at any trial, deposition, or hearing in this action, if, to the extent applicable,

       furnished, shown or disclosed in accordance with paragraph 15, hereof; and

                       g.      any other person agreed to by the parties.

               10.     Persons having knowledge of Confidential Information by virtue of their

participation in the conduct of the Action shall use that Confidential Information only in

connection with the prosecution, defense or appeal of the Action and shall neither use the

Confidential Information for any other purpose nor disclose it to any person not listed in paragraph

9 of this Protective Order.

               11.     Disclosure of Confidential Information beyond the terms of this Protective

Order may be made only if the Supplying Party designating the material as “CONFIDENTIAL”

consents in writing to such disclosure or if the Court, after reasonable written notice to all affected

parties, orders such disclosure.

               12.     Any party that is served with a subpoena or other notice compelling the

production of any Confidential Information produced by another party must immediately give

written notice of such subpoena or other notice to the original Supplying Party (unless prohibited

by law from doing so). Upon receiving such notice, the original Supplying Party shall bear the

burden to oppose the subpoena on grounds of confidentiality if it deems it appropriate to do so.

               13.     Counsel shall take all reasonable and necessary steps to assure the security

of any Confidential Information and will limit access to Confidential Information to those persons

listed in paragraph 9 of this Protective Order.


                                                  5
      Case
        Case
           1:20-cv-01720-AJN-KNF
              1:20-cv-01720-AJN Document
                                  Document
                                         36 37Filed
                                                 Filed
                                                    09/18/20
                                                       09/21/20Page
                                                                 Page
                                                                    6 of
                                                                       6 15
                                                                         of 15




               14.     Any Supplying Party may designate or redesignate under paragraph 5 (or

withdraw a designation regarding) any material (“Redesignated Material”) that it has produced;

provided, however, that such redesignation shall be effective only as of the date of such

redesignation. Such redesignation (or withdrawal) shall be accomplished by notifying counsel for

each party in writing of such redesignation (or withdrawal). Upon receipt of any such written

redesignation, counsel of record shall (i) not make any further disclosure or communication of

such Redesignated Material except as provided for in this Protective Order; (ii) take reasonable

steps to notify any persons known to have possession of any Redesignated Material of the

treatment of such material required under this Protective Order of such redesignation under this

Protective Order; and (iii) promptly endeavor to procure all copies of such Redesignated Material

from any persons known to have possession of it who are not entitled to receipt under paragraph

9. Notwithstanding the foregoing, it is up to the Supplying Party to initiate action, which the

Receiving Party will not oppose, to retrieve from the Court or place under seal Redesignated

Material that the Receiving Party submitted to the Court prior to the redesignation.

               15.     Any party may request at any time permission to disclose Confidential

Information to a person other than those permitted under paragraph 9 or to use such information

in a manner prohibited by this Protective Order, by serving a written request upon the Supplying

Party’s counsel. Any such request shall state the material the party wishes to disclose, to whom it

wishes to make disclosure, and the reason(s) and purpose therefor. The Supplying Party or its

counsel shall thereafter respond to the request in writing (by hand delivery, courier, emailed pdf

or facsimile transmission) within fifteen (15) calendar days of its receipt of such request; and if

consent is withheld, it shall state the reasons why consent is being withheld. A failure so to respond

within the fifteen-day period shall constitute consent to the request. If, where consent is withheld,


                                                  6
      Case
        Case
           1:20-cv-01720-AJN-KNF
              1:20-cv-01720-AJN Document
                                  Document
                                         36 37Filed
                                                 Filed
                                                    09/18/20
                                                       09/21/20Page
                                                                 Page
                                                                    7 of
                                                                       7 15
                                                                         of 15




the requesting party and the Supplying Party are subsequently unable to agree on the terms and

conditions of disclosure, disclosure may be made only in accordance with the Supplying Party’s

designation of the material unless and until differing treatment is directed by order of the Court.

               16.     Any party may object to the propriety of the designation (or redesignation)

of specific material as containing Confidential Information (“Objecting Party”) by serving a

written objection upon the Supplying Party’s counsel. The Supplying Party or its counsel shall

thereafter, within ten (10) calendar days, respond (by hand delivery, courier, emailed pdf, or

facsimile transmission) to such objection in writing by either: (i) agreeing to remove the

designation; or (ii) stating the reasons for such designation. If the Objecting Party and the

Supplying Party are subsequently unable to agree upon the terms and conditions of disclosure for

the material(s) in issue, the objecting party shall be free to move the Court for an Order removing

or modifying the disputed designation. On such a motion it will be the burden of the party

imposing a limitation on circulation of Discovery Materials to justify the limitation. Pending the

resolution of the motion, the material(s) in issue shall continue to be treated in the manner as

designated by the Supplying Party until the Court orders otherwise.

               17.     Notwithstanding any other provisions hereof, nothing in the foregoing shall

restrict any party’s attorneys from rendering advice to their clients with respect to this Action and,

in the course thereof, relying upon Confidential Information, provided that in rendering such

advice, the attorneys shall not disclose any other party’s Confidential Information other than in the

manner provided for in this Protective Order.

               18.     Except as agreed in writing by counsel of record, before filing any pleading,

motion, memorandum, appendix, or other judicial filing that contains, incorporates, reflects,

describes, or attaches Confidential Information, counsel shall move for leave of Court to file that


                                                  7
      Case
        Case
           1:20-cv-01720-AJN-KNF
              1:20-cv-01720-AJN Document
                                  Document
                                         36 37Filed
                                                 Filed
                                                    09/18/20
                                                       09/21/20Page
                                                                 Page
                                                                    8 of
                                                                       8 15
                                                                         of 15




submission under seal and obtain a ruling on this motion. Any document filed under seal pursuant

to this Order shall be designated and treated as a “Sealed Document.” Disclosure of any portion

of the transcript of a deposition which reflects or contains Confidential Information shall be subject

to the terms of this Protective Order, and if filed with the Court, such portion containing

Confidential Information shall be filed as a Sealed Document. All Sealed Documents filed under

seal pursuant to this Protective Order shall be filed in a sealed envelope and shall remain under

seal until such time as this Court, or any court of competent jurisdiction, orders otherwise. In

addition to the legend required to be placed on the document by paragraph 5 above, Sealed

Documents shall be identified with the caption of this action and a general description of the sealed

contents and shall bear this additional legend on the top of the first page of the document and on

the sealed envelope:

               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

               Contents hereof are confidential and are subject to a court-ordered
               protective order governing the use and dissemination of such contents.

The Clerk of the Court shall maintain such Sealed Documents separate from the public records in

this action, intact and unopened except as otherwise directed by the Court.             Such Sealed

Documents shall be released by the Clerk of the Court only upon further order of the Court.

Counsel shall also electronically file a copy of any such submission with the Confidential

Information redacted, deleted, or omitted. Copies of such papers served upon counsel for the

parties shall include all Confidential Information and shall be marked as “CONFIDENTIAL” on

each page that contains such information.

               19.     Inadvertent production of any document or information without a

designation of confidentiality will not be deemed to waive a later claim to its confidential nature

or stop the Supplying Party from designating the document or information as “CONFIDENTIAL”

                                                  8
      Case
        Case
           1:20-cv-01720-AJN-KNF
              1:20-cv-01720-AJN Document
                                  Document
                                         36 37Filed
                                                 Filed
                                                    09/18/20
                                                       09/21/20Page
                                                                 Page
                                                                    9 of
                                                                       9 15
                                                                         of 15




at a later date. Disclosure of the document or information by any party prior to such later

designation shall not be deemed a violation of the provisions of this Protective Order, provided,

however, that the party that disclosed the Redesignated Material shall promptly endeavor to

procure all copies of such Redesignated Material from any persons known to have possession of

any such Redesignated Material who are not entitled to its receipt under paragraph 9, pursuant to

the redesignation.

               20.     If Confidential Information is used during depositions, it shall not lose its

confidential status through such use, and counsel shall exercise their best efforts and take all steps

reasonably required to protect its confidentiality during such use.

               21.     Nothing herein shall be construed to affect in any manner the admissibility

at trial of any document, testimony, or other evidence.

               22.     Upon the conclusion of the Action, including any appeals related thereto, at

the written request and option of the Supplying Party, all Confidential Information and any and all

copies thereof shall be returned within sixty (60) calendar days to the Supplying Party, provided,

however, that counsel may retain their attorney work product and all court-filed documents even

though they contain Confidential Information, but such retained work product and court-filed

documents shall remain subject to the terms of this Protective Order. In the alternative, either the

Supplying Party or the person receiving the Confidential Information may elect to have it

destroyed, provided, however, that counsel may retain their attorney work product and all court-

filed documents even though they contain Confidential Information, but such retained work

product and court-filed documents shall remain subject to the terms of this Protective Order. At

the written request of the Supplying Party, any person or entity having custody or control of

recordings, notes, memoranda, summaries or other written materials, and all copies thereof,


                                                  9
     Case
       Case
          1:20-cv-01720-AJN-KNF
             1:20-cv-01720-AJN Document
                                 Document
                                        36 37Filed
                                                Filed
                                                   09/18/20
                                                      09/21/20Page
                                                                Page
                                                                   10 10
                                                                      of 15
                                                                         of 15




relating to or containing Confidential Information shall deliver to the Supplying Party an affidavit

certifying that reasonable efforts have been made to assure that all such Confidential Information

and any copies thereof any and all records, notes, memoranda, summaries, or other written material

regarding the Confidential Information (except for attorney work product and court-filed

documents as stated above), have been destroyed or delivered in accordance with the terms of this

Protective Order.

                23.    If Confidential Information is disclosed to any person other than in the

manner authorized by this Protective Order, the party responsible for the disclosure shall

immediately upon learning of such disclosure inform the Supplying Party of all pertinent facts

relating to such disclosure and shall make all reasonable efforts to prevent disclosure by each

unauthorized person who received the material.

                24.    The foregoing provisions concerning confidentiality shall only apply to pre-

trial proceedings and to matters provided in pre-trial discovery and designated as

CONFIDENTIAL, and shall not affect the conduct of trial or of any hearing in open court. The

Court shall issue any relief, if necessary, prior to trial or to the hearing in open court upon motion

or agreement of the parties.

                25.    Nothing contained in this Protective Order shall preclude any party from

using its own Confidential Information in any manner it sees fit without prior consent of any party

or the Court.

                26.    It is expressly understood by and between the parties that in production

Confidential Information in this litigation, the parties shall be relying on the terms and conditions

of this Protective Order.




                                                 10
      Case
        Case
           1:20-cv-01720-AJN-KNF
              1:20-cv-01720-AJN Document
                                  Document
                                         36 37Filed
                                                 Filed
                                                    09/18/20
                                                       09/21/20Page
                                                                 Page
                                                                    11 11
                                                                       of 15
                                                                          of 15




Inadvertent Production of Privileged Materials

                  27.    This Stipulation and Order shall also govern the inadvertent production of

all privileged or work product materials in the above caption matter and applies equally to all

parties.

                  28.    In the event that a Supplying Party claims that it inadvertently failed to

designate as such any production materials or other information as privileged or work product, it

shall promptly notify all parties to whom such privileged material was produced or disclosed of

the producing party’s intent to assert a claim of privilege or work product over such materials.

                         a.      Upon such notice, and consistent with Federal Rule of Civil

           Procedure 26(b)(5)(B), the Receiving Party shall promptly:

                                 1)     Refrain from further copying or distribution of the subject

                                        materials;

                                 2)     Return or destroy all copies of the document, if the

                                        Receiving Party agrees that such document is properly

                                        designated as privileged;

                                 3)     Sequester all copies of the document, if the Receiving Party

                                        intends to challenge the designation of the document as

                                        privileged;

                                 4)     Take reasonable steps to notify all parties that may have

                                        received the inadvertently produced document(s) at issue.

                         b.      Nothing in this Order prevents any party from challenging the

           designation of documents as privileged.




                                                     11
     Case
       Case
          1:20-cv-01720-AJN-KNF
             1:20-cv-01720-AJN Document
                                 Document
                                        36 37Filed
                                                Filed
                                                   09/18/20
                                                      09/21/20Page
                                                                Page
                                                                   12 12
                                                                      of 15
                                                                         of 15




                        c.     Where the parties agree, or the Court orders, that an inadvertently

       produced document is protected by the attorney-client, work product, or other privilege,

       and such document was originally produced in electronic format on media containing

       production materials that are not subject to any exemption from production, the Producing

       party shall promptly provide replacement production media to the Receiving Party.

                  29.   Waiver. The inadvertent production by any Party in this Action of materials

subject to a claim of privilege or work product shall not result in a waiver of any such protection

in this Action for the produced materials or for any other privileged or immune materials

containing the same or similar subject matter. Nor shall the fact of an inadvertent production by

any party in this Action be used as a basis for arguing that a claim of privilege or work product has

been waived in any other proceeding.

                  30.   Obligations of Counsel In Absence of Notification. Nothing in this Order

shall relieve counsel for any Receiving Party of any existing duty or obligation, whether

established by case law, rule of court, regulation or other source, to return, and not to review, any

privileged or work product materials without being requested by the Producing Party to do so.

Rather, in the event Receiving Party becomes aware that it is in possession of what appears to be

an Inadvertently Produced Privileged Document, then counsel for the Receiving Party shall

immediately: (i) cease any further review of the Inadvertently Produced Privileged Document; (ii)

notify Producing Party of the inadvertent production; (iii) promptly return or destroy all copies of

the inadvertently produced privileged document in its possession; and (iv) take reasonable steps to

retrieve all copies of the inadvertently produced privileged documents distributed to other counsel

or non-parties.




                                                 12
     Case
       Case
          1:20-cv-01720-AJN-KNF
             1:20-cv-01720-AJN Document
                                 Document
                                        36 37Filed
                                                Filed
                                                   09/18/20
                                                      09/21/20Page
                                                                Page
                                                                   13 13
                                                                      of 15
                                                                         of 15




               31.    By written agreement of the parties, or upon motion and order of the Court,

the terms of this Protective Order may be amended or modified. This Protective Order shall

continue in force until amended or superseded by express order of the Court and shall survive any

final judgment or settlement in this proceeding.

               32.    The entry of this Protective Order does not prevent any party from seeking

a further order of this Court pursuant to Rule 26(c) of the Federal Rules of Civil Procedure.




                            SIGNATURES ON FOLLOWING PAGE




                                                   13
     Case
       Case
          1:20-cv-01720-AJN-KNF
             1:20-cv-01720-AJN Document
                                 Document
                                        36 37Filed
                                                Filed
                                                   09/18/20
                                                      09/21/20Page
                                                                Page
                                                                   14 14
                                                                      of 15
                                                                         of 15




Dated: New York, N.Y.
       September 17, 2020

BERNSTEIN CHERNEY LLP

By:_/s/ Hartley T. Bernstein
       Hartley T. Bernstein

767 Third Avenue
30th Floor
New York, N.Y. 10017
(212) 381-9684
hbernstein@bernsteincherney.com
Attorneys for Defendant Silver Arch Capital Partners LLC


TRAFLET & FABIAN

By: /s/ Stephen G. Traflet
      Stephen G. Traflet

     64 South Street
     Morristown, New Jersey 07960
     Telephone: 973.631.6222
     straflet@trafletfabian.com

MCAFEE & TAFT A PROFESSIONAL CORPORATION

By: /s/ Michael A. Duncan                                          Nothing in this Order affects the
      Michael K. Avery                                             parties' obligation to comply with
      Michael A. Duncan                                            Rule 4 of the Court's Individual
      Tenth Floor, Two Leadership Square                           Practices in Civil Cases governing
      21 1 North Robinson Avenue                                   redactions and filing under seal, or
      Oklahoma City, OK 73102-7103                                 with any of the Court's other
      Telephone: (405) 235-9621                                    Individual Practices as relevant.
      michael.avery@mcafeetaft.com                                 SO ORDERED.
      michael.a.duncan@mcafeetaft.com
Attorneys for Plaintiff PVD Phase II, LLC

SO ORDERED

    September 21
Dated _______, 2020                               ___________________________________
                                                    Hon. Alison J. Nathan, U.S.D.J.



                                             14
     Case
       Case
          1:20-cv-01720-AJN-KNF
             1:20-cv-01720-AJN Document
                                 Document
                                        36 37Filed
                                                Filed
                                                   09/18/20
                                                      09/21/20Page
                                                                Page
                                                                   15 15
                                                                      of 15
                                                                         of 15




                                           EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________
                                                       )
PVD PHASE II, LLC, an Oklahoma                         )
Limited liability company                               )
                                                        )
v.                                                      )    CASE No 1:20-cv-01720-AJN
                                                        )
SILVER ARCH CAPITAL PARTNERS LLC,                       )
a New Jersey limited liability company                  )
                                                        )
___________________________________________

                                       CERTIFICATION

                The undersigned hereby acknowledges that, having read the Stipulation and
Protective Order filed in the above-captioned action on __________, 2020, the undersigned
understands the terms thereof and agrees to be bound thereby. The undersigned further agrees to
submit to the jurisdiction of the United States District Court for the Southern District of New York
and understands that the Court may impose sanctions for any violation of the Protective Order.



_______________________
      Date

                                                     _____________________________
                                                           Name (typed or printed)



                                                     _____________________________
                                                           Signature




                                                15
